UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8162


JOSEPH LEE MCFADDEN,

                Petitioner - Appellant,

          v.

WARDEN, RIDGELAND CORRECTIONAL INSTITUTION,

                Respondent - Appellee,

          and

THE STATE OF SOUTH CAROLINA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Terry L. Wooten, Chief District
Judge. (5:12-cv-01486-TLW)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Lee McFadden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph      Lee     McFadden         seeks       to    appeal         the     district

court’s    order     accepting       the      recommendation              of    the       magistrate

judge    and     denying        relief   on     his       28    U.S.C.          §    2254       (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues     a     certificate        of   appealability.                    28    U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent     “a       substantial       showing             of    the       denial      of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                          When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating           that    reasonable               jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.    Cockrell,            537    U.S.       322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                        Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that McFadden has not made the requisite showing.                                    Accordingly,

we deny McFadden’s motion for a certificate of appealability,

deny leave to proceed in forma pauperis, and dismiss the appeal.

We    dispense     with    oral     argument        because          the    facts         and   legal

                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3